Mr. Justice Burnett
delivered the opinion of the court.
1,2. The testimony shows that the money immediately invested in the property in controversy was all in the hands of the plaintiff; that he managed the transaction and the defendant knew nothing whatever about the contents of the deed until it was delivered to her and she had nothing to do with its preparation. As to the real source of the money and to whom it equitably belonged the parties are at total variance. There is utterly no testimony to support a charge of fraud. The plaintiff has failed in our judgment to produce a preponderance of evidence showing that any of the money really belonged to him if a full accounting was had, and consequently his case fails for w;ant of a greater weight of testimony than that produced by the defendant. Under these circumstances the suit should be dismissed without costs or disbursements to either party. It is so ordered. Suit Dismissed.